Title: To Benjamin Franklin from Samuel Beall, 16 September 1782
From: Beall, Samuel
To: Franklin, Benjamin


Sir:
Williamsburg Sept. 16. 1782
At the desire of Mrs. Evans, I have taken the liberty of troubling you with the inclosed letters, and bills of Exchange for seventy two dollars, for Mrs. Loviel her daughter. You will see by her letters, which I am desired to send open to you, that she is very desirous of getting her daughter back to Virginia, and I have engaged that I will pay her passage on her arrival, which you may depend I will do to the commander of any Vessel that will receive Her.— I have the honor to be, sr. Your mo Ob st
Samuel Beall
 
Addressed: The Honble / Benjamin Franklin Esqr. / Minister Plenipotentiary / from the United States of / America to the Court of France, / at, Paris.
